PER CURIAM.
Defendant, John H. Stapleton, was indicted for manslaughter, a violation of LSA-R.S. 14:31. Following trial by a jury of twelve, he was found guilty and sentenced to serve ten years at hard labor. The de*776fendant has assigned three errors as the basis for his appeal before this Court.
The defendant lived with his common-law wife in a hotel adjacent to a bar and grill operated by the victim, Riley Jagneaux. On the night of April 18, 1977, the defendant and Jagneaux got into an argument in Jagneaux’s bar. Both men had been drinking and a fight ensued. The evidence was unclear as to who had thrown the first blow, although it was established that the fight ended when several other patrons pulled the victim off the badly battered defendant. The defendant and his wife then left the bar and went to their hotel room.
The evidence indicated that the defendant loaded his rifle and started back across the parking lot to the bar. However, the gun discharged before he got there. He returned to his room for another bullet and then proceeded to the bar where the victim had remained. According to testimony, the defendant opened the door and stated that the victim had hit him for the last time. The defendant then shot the victim once in the head. Jagneaux died shortly thereafter as a result of the wound.
We find that none of the defendant’s assignments of error present reversible error, nor do any involve legal issues not governed by clearly established principles of law. We have, therefore, discussed and disposed of them in an appendix attached to the opinion which remains a public record of this Court but which is not to be published in the Southern Reporter.
DECREE
Accordingly, the conviction and sentence of the defendant are affirmed.
AFFIRMED.